Citation Nr: 0806462	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina in which the RO 
denied the benefit sought on appeal.  The appellant is the 
widow of a veteran who had active duty from September 1950 to 
August 1952 and who died in February 2004.  She appealed the 
August 2004 rating decision to the BVA, and the RO referred 
the case to the Board for appellate review.    

The Board remanded the case for further development in August 
2006.  The requested development has been completed; and the 
case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in February 2004 at the age of 77; 
pulmonary insufficiency due to pulmonary embolus was 
certified as the immediate cause of death on his death 
certificate; chronic obstructive pulmonary disease was listed 
as another significant condition contributing to the 
veteran's death. 

3.  The veteran had established service connection for 
varicose veins of the right and left legs, rated a combined 
40 percent; he was also service-connected for basal cell 
carcinoma (previously characterized as urticaria) rated at 30 
percent.  


4.  Based on the more probative evidence of record, it cannot 
be found, without resort to speculation, that the cause of 
the veteran's death was a pulmonary embolus that developed as 
a complication of a thrombophlebitis that was caused by or 
aggravated by the veteran's service-connected varicose veins.

5.  The preponderance of the evidence is against a finding 
that the veteran's service-connected varicose veins of the 
right and left legs caused, or contributed substantially or 
materially to cause, the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the initial adjudication of the appellant's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to her claim.  The May 
2004 letter told the appellant to provide any relevant 
evidence in her possession in support of her claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  In 
addition, the appellant was provided additional VCAA notice 
letters in July 2004 and September 2006 that also informed 
her of what was necessary to substantiate her claim. See July 
2004 and September 2006 letters from the RO to the appellant.  

The Board notes for the record that if there is VCAA 
deficiency in an appellant's claim, i.e., VCAA error, this 
error is presumed prejudicial to the appellant.  VA may rebut 
this presumption by establishing that the error was not 
prejudicial. See Simmons v. Nicholson, 487 F.3d 892 (2007); 
see also Sanders v. Nicholson, 487 F.3d 881 (2007).  In this 
case, the appellant has been allowed a meaningful opportunity 
to participate in the adjudication of her claim and the 
essential fairness of the adjudication process has not been 
affected.  She was provided VCAA notification several times 
and had knowledge in that regard.  As further noted below, VA 
has obtained all relevant evidence applicable to the 
appellant's claim, to include the veteran's service medical 
records, VA treatment records and identified private medical 
records, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In terms of the above-referenced VCAA letters, the Board 
observes that certain additional VCAA notice requirements may 
attach in the context of a claim for DIC benefits based on 
service connection for the cause of death.  Recently, the 
United States Court of Appeals for Veterans Claims ("the 
Court") issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death. See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In Hupp v. Nicholson, the Court held that there is 
no preliminary obligation on the part of VA to perform, what 
in essence would be, a predecisional adjudication of a claim 
prior to providing to the claimant section 5103(a) notice.  
Although section 5103(a) does not require a "predecisional 
adjudication" of the evidence in each case, the notice must 
be responsive to the particular application submitted. See 
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006) ("The legislative 
interest underlying the VCAA notice requirement is the intent 
of Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice. Hupp, supra.  In DIC cases where 
the veteran was service-connected during his lifetime, the 
Court found in Hupp that section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Where a 
veteran was not service-connected during his or her lifetime, 
the same did not apply.  The Court held that in those cases, 
an original DIC claim imposes upon VA no obligation to inform 
a DIC claimant who submits a nondetailed application of the 
specific reasons why any claim made during the deceased 
veteran's lifetime was not granted.  Further, in a section 
5103(a) preadjudication notice, the Secretary or VA is not 
required to inform a DIC claimant of the reasons for any 
previous denial of a veteran's service connection claim.

Prior to his death, the veteran had established service 
connection for varicose veins of the right and left legs and 
basal cell carcinoma (previously characterized as urticaria).  
The VCAA notification provided to the appellant did not 
specifically address this matter pursuant to Hupp.  However, 
in Sanders, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit" or "Federal Circuit 
Court") stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating that 
any defect was cured by actual knowledge on the part of the 
claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.

In this case, the appellant was provided pertinent 
information in the VCAA letters referenced above.  The Board 
provided additional specific information of what was 
necessary to substantiate the appellant's claim in its August 
2006 remand.  More importantly, the record indicates that the 
appellant has demonstrated actual knowledge of what was 
needed to establish her claim as she submitted a private 
medical opinion regarding the matter of what role the 
veteran's service-connected varicose veins may have played in 
the veteran's demise; and has contended throughout the 
appellate process that the veteran's service-connected 
varicose veins disability contributed to the cause of his 
death.  As referenced above, VA has obtained all identified 
and relevant evidence; and there is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
Accordingly, the Board finds that the essential fairness of 
the adjudication was maintained in this case as the appellant 
has demonstrated actual knowledge of the evidence that was 
needed to establish her claim and VA has obtained all 
relevant evidence; as such, the purpose of VCAA notice was 
not frustrated given the facts of this case.  Thus, the Board 
finds that although there was VCAA deficiency, such defect 
has been cured.

Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  As such, any questions as to the 
appropriate effective date to be assigned to this claim are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).




B.  Law and Analysis 

The appellant essentially contends that the veteran's 
service-connected varicose veins caused blood clots to 
develop from his legs to his heart after he underwent surgery 
for a total proctocolectomy with ileostomy in 2004; and that 
these blood clots caused the veteran's death. February 2004 
private medical records; April 2004 informal claim.  While 
viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
persuasive and credible evidence does not support the 
appellant's assertion that the veteran's death is related to 
his service-connected varicose veins disability.  As such, 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c)(1).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death. 
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 1310. 

In this case, the veteran's service medical records reveal 
that he was diagnosed with varicosities of both legs upon his 
separation from service. See August 1952 report of medical 
examination.  Service connection for varicosities of both 
legs was granted in February 1965, at which time the veteran 
was assigned a noncompensable evaluation effective January 
27, 1965. See February 1965 rating decision.  Post-service 
evidence includes VA medical records and private medical 
records that reveal the veteran's varicose veins increased in 
severity over time, but remained superficial in nature.  Due 
to the increases in severity, the veteran's disability rating 
was increased during his lifetime from a noncompensable 
evaluation to a combined 40 percent rating (a 20 percent 
disability rating for each leg). See October 1965 request for 
an increased rating; March 1967 rating decision; October 1974 
request for increased rating; March 1976 rating decision; 
October 2002 rating decision.  The Board observes that during 
his lifetime, the veteran was also service-connected for 
service-connected for basal cell carcinoma (previously 
characterized as urticaria) rated at 30 percent. See February 
2003 rating decision.  However, this service-connected 
disability is not addressed in the context of this appeal as 
the appellant does not contend, nor does the medical evidence 
of record show, that the veteran's basal cell carcinoma 
caused or contributed to cause the veteran's death.      

The veteran's post-service medical records contained in the 
claims file, dated from January 1955 to March 1978 and 
October 1999 to February 2004, indicate that the veteran's 
deep circulation of the legs was consistently found to be 
both normal and intact.  For instance, a medical examination 
in November 1965 reported that the veteran had moderate 
neurodermatitis of each lower leg and varicose veins that 
were bilateral and minimally restricted to the anterior 
aspect of each leg. See November 1965 examination report, p. 
2.  The examiner indicated that the appellant's veins were 
small and could not be causing any difficulty. Id.  He also 
reported that deep circulation was competent; and that 
neither support stockings nor surgery was recommended at that 
time. Id.  A medical examination in March 1967 revealed that 
the veteran had mildly dilated and tortuous superficial 
veins. See March 1967 examination report, p. 2.  There was no 
evidence of old or recent ulceration and deep circulation 
appeared to be adequate. Id.  

In 1971, the veteran was treated for thrombophlebitis of the 
right leg. See January 1973 medical examination report.  He 
was later diagnosed with varicose veins of both lower 
extremities with recurrent phlebitis, for which an evaluation 
for surgery was recommended. See October 1974 examination 
report.  Such an examination was performed in January 1975; 
and according to this report, the examiner determined that 
the veteran's previous phlebitis attacks were superficial in 
nature. See January 1975 medical examination report, p. 3 
("This patient claims that his condition has gotten worse, 
both from the point of view of his varicosities and also he 
has had three or four attacks of phlebitis; however, these 
phlebitis attacks seem to be of a superficial nature").  
After performing a physical examination of the veteran's 
legs, the examiner opined that the veteran's deep venous 
circulation seemed to be intact and that his arterial 
circulation was normal. Id., p. 4.  The veteran was then 
diagnosed with bilateral varicose veins with recurrent 
superficial phlebitis. Id.  No recommendation for surgery was 
made at that time. Id.  According to subsequent examination 
reports dated in 1975, the veteran's veins were soft and non-
tender without evidence of thrombosis. See October 1975 
examination report, p. 2; March 1975 treatment report 
("There is no evidence of deep thrombophlebitis to be 
sure").  While the veteran was noted to have had superficial 
thrombophlebitis attacks in the past, deep circulation was 
found to be competent and intact. March 1975 treatment 
report; October 1975 examination report. 

The first medical record contained in the claims file dated 
after October 1975 that addresses the veteran's varicose 
veins is dated in March 2002.  At that time, the veteran was 
seen for complaints of pain over the medial aspect of his 
left calf. See March 2002 VA medical records.  During his 
examination, the veteran reported a prior medical history of 
deep vein thrombosis.  A physical examination was performed, 
after which the veteran was diagnosed with superficial 
thrombophlebitis and instructed to continue wearing 
compressed stockings. Id.  The veteran was seen again in July 
2002, at which time he thought he had a blood clot in his 
leg. See July 2002 VA medical records.  He was admitted to 
the hospital, where an ultrasound Doppler evaluation was 
performed that showed right leg superficial saphenous vein 
thrombus with superficial phlebitis.  Notably, it did not 
show deep vein thrombus. Id. ("Pt has superficial safanous 
vein thrombus, no DVT").  Subsequently, the veteran was 
diagnosed with bilateral superficial varicose veins in the 
lower parts of the leg bilaterally. See October 2002 
compensation and pension examination report.  His July 2002 
saphenous vein thrombosis was noted to have apparently 
resolved satisfactorily and was not symptomatic at that time. 
Id.  In addition, the veteran was found for the first time to 
have had some diminished arterial circulation to the right 
lower extremity, but the examiner reported that he still had 
adequate circulation support to that extremity. Id. 

The veteran's remaining medical records dated in February 
2004 refer to his surgery for a total proctocolectomy with 
ileostomy and post-operative complications.  These records 
report that the veteran had a prior medical history of deep 
vein thrombosis for which he was on prophylaxis. See private 
medical records dated February 2, 2002 ("History of 
idiopathic deep vein thrombosis approximately 20 years 
ago").  Based upon this medical history, the veteran's 
medical providers appear to have opined that the veteran was 
at an increased risk for perioperative deep venous 
thrombosis. See February 2, 2002 preoperative evaluation.  
Following surgery, the veteran developed slight shortness of 
breath and atrial fibrillation. See December 12, 2002 
discharge summary.  It was at that time that a CT angiogram 
revealed a large pulmonary embolus. Id.  Thereafter, the 
veteran experienced systemic failure and unfortunately passed 
away. Id.  His death certificate lists the cause of his death 
as pulmonary insufficiency due to pulmonary embolus.  No 
autopsy was performed.  

The claims file contains a letter from one of the medical 
providers who cared for the veteran during his February 2004 
hospitalization. See April 2004 letter from J.W., M.D., 
F.C.C.P.  In this letter, Dr. W. indicated that the veteran's 
pulmonary embolism likely originated from the lower extremity 
venous system, as a majority do; but that there was no way of 
documenting the exact origin of this large blood clot. Id.  
He indicated that the veteran had a history of venous 
insufficiency and varicose veins and that these may play a 
role or be a contributing factor in the development of deep 
venous thromboses. Id.  However, he reported that it was 
impossible to make a direct link between the veteran's 
history of venous insufficiency and the pulmonary emboli that 
occurred postoperatively in this case. Id.  

It is based upon the veteran's February 2004 private medical 
records and the letter from Dr. W. that the appellant argues 
entitlement to service connection for the cause of the 
veteran's death. Id.; July 2004 statement in support of claim 
with attached medical records.  However, contrary to the 
appellant's contentions, the Board finds the February 2004 
private medical records and Dr. W's letter inadequate to 
support her claim.  Specifically, the Board finds this 
evidence unpersuasive since deep vein thrombosis was not a 
condition documented in any of the veteran's pre-March 2002 
medical records.  Rather, these records reveal that the  
veteran was diagnosed with recurrent superficial phlebitis 
and superficial thrombophlebitis from 1965 to 1975, not deep 
circulation problems or deep vein thrombosis.  While the 
veteran's February 2004 medical records indicate that he was 
at an increased risk for perioperative deep venous thrombosis 
and had been placed on prophylaxis, they do not set forth a 
rationale as to why this determination was made.  After 
reviewing the medical evidence of record, it appears as 
likely as not that the veteran was found to be at an 
increased risk for perioperative deep venous thrombosis based 
upon the medical history he provided and/or due to the risks 
involved with his 2004 surgery rather than because he 
actually had been found to have deep vein thrombosis. See 
January 2007 VA medical opinion.  Stated another way, the 
fact that the veteran reported a prior medical history of 
deep vein thrombosis is not akin to him having actually been 
medically diagnosed with this condition. See LeShore v. 
Brown, 8 Vet. App. 406 (1996) (The mere recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality).  As 
such, the Board finds the veteran's overall post-service 
medical records unsupportive of the appellant's claim.  

In reviewing Dr. W.'s letter, the Board finds it to be of 
little probative value to the appellant's claim since Dr. W. 
did not opine that the appellant's history of venous 
insufficiency and varicose veins contributed to or caused the 
veteran's death.  Rather, Dr. W. reported that the veteran's 
history of venous insufficiency and varicose vein may have 
contributed to the development of deep vein thrombosis; and 
that while the veteran's large pulmonary embolism likely 
originated from the lower extremity venous system (since the 
majority of pulmonary embolisms originate from the lower 
extremity venous system), he could not definitively state 
that this occurred in this case because there was no way of 
documenting the exact origin of the veteran's blood clot.  
Ultimately, he concluded that while the veteran's history of 
venous insufficiency and varicose veins might have played a 
role or been a contributing factor in the development of deep 
venous thrombosis, it was impossible to make a direct link 
between the veteran's history and his pulmonary embolism.  
The language used by Dr. W. is speculative at best; and the 
law does not permit service connection based upon speculative 
or conjectural medical opinions on etiology. See 38 C.F.R. § 
3.102; Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
medical nexus evidence to well-ground cause of death claim).  

In addition to the foregoing evidence, the claims file 
contains two VA medical opinions dated in October 2004 and 
January 2007 addressing the medical question in the case.  In 
the October 2004 medical opinion, a VA medical doctor 
reviewed of the veteran's claims file and observed that the 
veteran's past medical records and examinations revealed 
evidence only of superficial varicosities rather than deep 
venous problems.  The doctor indicated that the veteran's 
records revealed his deep circulation to be intact; and that 
he had no evidence of deep vein thrombus as of July 2002.  In 
his opinion, the veteran had only superficial vein 
involvement (which he reported is not the cause of pulmonary 
embolism in most cases), without evidence of deep venous 
difficulties.  He indicated that while it is statistically 
true that pulmonary embolisms most likely originate from the 
lower extremity venous system, such could not be proved 
absent a post-mortem examination (which did not occur in this 
case).  In any event, he reported that the lower extremity 
venous system that is involved in almost all cases of 
pulmonary embolism is the deep venous system, not the 
superficial venous system.  In view of the fact that the 
veteran's pulmonary embolism almost certainly came from the 
deep venous system of the lower extremities and/or pelvis, 
and there was no evidence that the veteran had deep venous 
involvement in this case, he essentially opined that he could 
not find that the death of the veteran was related to his 
service-connected varicose veins. Id.  

In seeking a clarifying opinion to the October 2004 VA 
report, the Board obtained an additional medical opinion in 
January 2007.  This medical opinion, provided by a medical 
doctor who is a Fellow of the American College of Surgeons, 
Fellow of the American College of Cardiology and a Fellow of 
the American College of Chest Physicians, noted that the 
veteran's total proctocolectomy chronic ulcerative colitis 
with a large, dysplastic (pre-cancerous) villous adenoma was 
a major pelvic operation.  He stated that it was 
uncontrovertible that the veteran was at an increased risk 
for post-operative pulmonary embolus on the basis of his 
major, intra-pelvic and intra-abdominal surgery and his 
diagnosis of a precancerous lesion.  He also indicated that 
his review of the claims file revealed no evidence that 
superficial thrombophlebitis was present post-operatively.  
As such, he opined that while the exact origin of the 
veteran's pulmonary embolus could only be speculated upon, 
given the facts of this case, he found no evidence that the 
veteran's pulmonary embolus originated from the veteran's 
varicose veins. January 2007 VA medical opinion.  

The Board finds the October 2004 and January 2007 VA medical 
opinions to be persuasive and credible, as well as 
essentially uncontroverted in light of the speculative and 
uncertain language utilized by Dr. W. in his April 2004 
letter.  After considering these opinions with the other 
medical evidence of record, the Board finds that even though 
the veteran had a history of superficial thrombophlebitis and 
varicose veins prior to death, the more probative medical 
evidence of record does not establish either a direct or 
contributing link between the veteran's varicose veins and 
the pulmonary embolism that ultimately caused his death.  As 
such, the Board must conclude that the preponderance of the 
evidence is against the appellant's claim that the veteran's 
death was caused, or contributed to, by his service-connected 
varicose veins.  While it is clear that the appellant 
obviously and sincerely believes that the veteran's pulmonary 
embolism resulted from blood clots associated with his 
service-connected varicose veins, her opinion on this matter 
does not constitute competent medical evidence sufficient to 
support her claim since she has not been shown to have the 
requisite training or knowledge to offer a medical opinion as 
to the etiology of the veteran's death-causing disease. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent medical evidence supporting entitlement 
to the benefit sought, the appellant's claim must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


